DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites “a drawer cylinder”. However, a cylinder requires a certain shape and it is unclear if the drawer claimed is a cylinder or a region to accommodate a drawer. For purposes claims “a drawer cylinder” will be considered “a drawer region”.
	Claims 8-9 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. (JPH05227881a) in view of Tanaka et al. (JP2015-72103A) and Mei (JPH0618152A).
	Per claim 1, Kuwana teaches a refrigerator, comprising: a refrigerator body (1), a door body (10), an air-conditioning membrane assembly (21, “oxygen enriched membrane module”, page 3, fourth paragraph, line 2) and an air pump assembly (26), wherein the refrigerator body (1) defines a storage space (space in which 11a resides) and a compressor chamber (see figure 1 showing the circle in the lower right region designating the compressor, said region is considered “a compressor chamber”) therein, a storage container (11a) is arranged in the storage space, and a freshness-keeping space (8a) is defined inside the storage container (11a); the door body (10) is arranged on the front surface of the refrigerator body to close the storage space; the air-conditioning membrane assembly (21) is mounted to the storage container (11a), and the surrounding space of the air-conditioning membrane assembly is communicated 
	Regarding the location of the air pump within the compressor chamber, Tanka teaches a cooling system wherein an air pump assembly (31) is arranged inside a compressor chamber (S1) for preventing a degradation of freshness with the cooling system (pg. 2, para. 8). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air pump assembly 
system (pg. 2, para. 8).
	Regarding the oxygen concentration, Mei teaches a fresh food storage container wherein an actual content of oxygen in a freshness-keeping space (12) is in a range of 2% to 19% (i.e. pg. 4, para. 10 of the English Translation) (to clarify, Mei discloses keeping the freshness-keeping space between 8% and 18% which is in a range of 2% to 19%) for keeping food items fresh for a long period of time (pg. 2, para. 6 of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an actual content of oxygen in a freshness-keeping space in a range of 2%-19%, as taught by Oguma in the combined teachings, in order to advantageously keep food items fresh for a long period of time (pg. 2, para. 6 of the English Translation).
	Per claim 3, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, teaches wherein the air-conditioning membrane assembly is an oxygen-rich membrane assembly, wherein at least one air-conditioning membrane is configured as at least one oxygen-rich membrane (“oxygen enriched membrane module”, page 3, fourth paragraph, line 2 of the Machine Translation).
	Per claim 5, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, teaches wherein the storage container is a sealed drawer (“container that can be sealed”, pg. 2, second to last paragraph, line 2) which defines the freshness-keeping space (8a).
Per claim 6, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Kuwana, as modified, teaches wherein the refrigerator body comprises: a cabinet defining the storage space therein (see figure 1).
	Per claim 7, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Kuwana, as modified, teaches wherein the sealed drawer comprises a drawer region (i.e. region to accommodate 11a) which has a forward opening (i.e. opening in which 11a slides in and out of), is fixed to the cabinet (the sealed drawer is necessarily fixed to the cabinet) and defines the freshness-keeping space (8a) therein; and a drawer body (11a) slidably mounted in the drawer region, so as to be operative withdrawn and inserted from and into the drawer region via the forward opening of the drawer region (see figure 1).
	Per claim 8, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Kuwana, as modified, teaches a plurality of air pressure balance holes (18a and 20a) is formed in the drawer region to communicate the storage space (7) to the freshness-keeping space (8a).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. (JPH05227881a) in view of Tanaka et al. (JP2015-72103A) and Mei (JPH0618152A) as applied to the claims above and further in view of  Yoshida (JPH043875A).
	Per claim 2, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, fails to explicitly teach an oxygen sensor arranged in the freshness-keeping space to monitor the actual content of oxygen in the freshness-keeping space, and the air pump assembly is further 
	However, Yoshida teaches a refrigerator including an oxygen sensor (8) arranged in a freshness-keeping space (4) to monitor the actual content of oxygen in the freshness-keeping space, and the air pump assembly (13/14) is further configured to drive a pipeline switching mechanism (12) to communicate the pipeline from the inlet end of an air pump (inlet of 13) to the freshness-keeping space (4) when the actual content of oxygen in the freshness-keeping space is greater than a target value (page 2, second paragraph, line 11), and controlling the air pump to operate to pump the gas in the oxygen-rich gas collection chamber to the outside of the freshness-keeping space (i.e. “exhausts”, pg. 2, fifth to last line), such that the content of oxygen in the freshness-keeping space at a target value or less than the target value (pg. 3) for maintaining the freshness of food items stored within the freshness keeping space (pg. 1 of the Machine Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an oxygen sensor arranged in a freshness-keeping space to monitor the actual content of oxygen in the freshness-keeping space, and the air pump assembly is further configured to drive a pipeline switching mechanism to communicate the pipeline from the inlet end of an air pump to the freshness-keeping space when the actual content of oxygen in the freshness-
	Regarding the oxygen concentration being greater than 19% when the air pump and pipeline switching mechanism are activated and keeping the freshness keeping space in the range of 2%-19%, Mei teaches initiating an oxygen concentration maintaining system when the oxygen concentration in a freshness keeping space is greater than 18% and maintaining the oxygen concentration level between 5% and 18% (pg. 4, para. 10 of the English Translation) for keeping food items fresh for a long period of time (pg. 2, para. 6 of the English Translation).   Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, since the general conditions of the claim, i.e. maintain the oxygen concentration level using an air pump assembly was disclosed in the prior art by Kuwana, as modified, it is not inventive to discover the optimum workable oxygen concentration range to be maintained by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to maintain the freshness-keeping space disclosed by Kuwana, as modified, in a range of 2%-19%.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 2010/0269525) teaches using an air pump assembly in a refrigerator having a freshness-keeping space.
Oguma et al. (US 4,961,322) teaches a control system for maintain a freshness-keeping space at a controlled oxygen concentration.
Toyoshima (JP2004360948) teaches a refrigerator including a freshness-keeping space using an oxygen-enrichment membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        








	
	

	

	  
	

9. The refrigerator according to claim 7, wherein: an accommodating chamber which is communicated with the freshness-keeping space is arranged inside a top wall of the drawer cylinder to accommodate the air-conditioning membrane assembly, and at least one first vent hole and at least one second vent hole spaced apart from the at least one first vent hole are respectively formed in a wall surface between the accommodating chamber in the top wall of the drawer cylinder and the freshness-keeping space, to communicate the accommodating chamber to the freshness-keeping space at different positions respectively; the refrigerator further comprises a fan arranged in the accommodating chamber, to drive the gas in the freshness-keeping space to flow through the at least one first vent hole, the accommodating chamber and the at least one second vent hole in sequence and then return to the freshness-keeping space.

10. The refrigerator according to claim 1, wherein the air pump assembly further comprises: a mounting base plate mounted to the bottom surface of the compressor chamber through a plurality of damping foot pads; and a sealed case mounted to the mounting base plate, the air pump being mounted in the sealed case.



Regarding the oxygen concentration, Oguma teaches a fresh food storage container wherein an actual content of oxygen in a freshness-keeping space (2) is in a range of 2% to 19% (i.e. “10%”, col. 10, line 20) for preventing rotting of food (i.e. col. 2, line 63-